Exhibit 10.29
CONFIDENTIAL TREATMENT REQUESTED
Contract Sales Agreement
          This contract sales agreement (“Agreement”) is made and entered into
as of the 4th day of October 2010, by and between Alimera Sciences, Inc. a
Delaware corporation (“Company”), and OnCall LLC, a limited liability company
(“OnCall).
          WHEREAS, OnCall provides experience and know-how in contract sales,
telemarketing, sales force automation and the management of healthcare products
and devices;
          WHEREAS, both the Company and OnCall (each a “Party”, together the
“Parties”) desire that OnCall provide the Company with a contract sales
organization for promoting and selling the Product(s) (as defined herein) in the
United States; and
          NOW, THEREFORE, in consideration of the mutual representations,
warranties, covenants and agreements contained herein, the Parties agree as
follows:

1.   Services and Sales

1.1.        OnCall shall provide services to the Company for the Company
products identified on Exhibit A attached hereto (“Product”), as set forth in
detail in Exhibit A (“Services”). Such Services shall include recruiting,
deploying and administrating the sales force agreed upon for selling the Product
to both new and existing accounts in the identified and/or targeted markets.  
1.2.        OnCall shall provide Company with Services, and cultivate and
maintain good relations with actual and prospective customers, all in accordance
with guidelines and operational procedures promulgated by Company from time to
time and provided to and agreed upon by OnCall in writing.   1.3.        OnCall
shall act toward Company dutifully and in good faith and shall use its best
efforts to attain the targets agreed to by the parties. OnCall will not act in
any way detrimental to the interests of Company.   1.4.        Company
acknowledges that the successful and timely rendering of the Services will
require the good faith cooperation of Company. Company will provide all
cooperation reasonably necessary to permit OnCall to provide the Services,
including without limitation, providing OnCall with all sales materials and
brochures necessary for OnCall to perform the Services (“Company Sales
Materials”). OnCall shall not modify any Company Sales Materials.   1.5.  
     If OnCall or its employees or independent contractors become aware of
adverse drug experience reports involving the use of any Product, including
while performing any Services in connection with any Product, they shall
immediately notify Company in writing.   1.6.        Company shall be solely
responsible for responding to any government or regulatory agency concerning use
or marketing of Product, except to the extent any notice or reporting
requirement is by law made directly applicable to OnCall. OnCall shall promptly
notify Company in writing of any information OnCall receives regarding any
threatened or pending action by a government or regulatory agency that may
affect the Product. OnCall shall, at the request of Company, cooperate with
Company in order to respond to, or in formulating a procedure for taking
appropriate

1



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED

    action in response to, such information. In no event shall OnCall respond to
any agency in connection with the Product without the prior written consent of
Company, unless compelled to do so by law.

2.   Sales Personnel

2.1.        OnCall shall recruit, deploy and administrate the sales
representatives necessary to provide the Services pursuant to this Agreement, as
described in Exhibit A. Notwithstanding anything herein to the contrary, if
Company reasonably believes that the performance of any sales representative or
the Project Manager is unsatisfactory for any reason (including without
limitation a failure, in Company’s opinion, to demonstrate adequate knowledge
and expertise relating to Product and its indicated uses, a failure to pass
training and testing requirements, or unprofessional conduct) or is not in
compliance with the provisions of this Agreement, Company may notify OnCall in
writing and OnCall shall, at the request of Company (and at Company’s sole
option), either [****].

3.   Reporting

     OnCall shall provide Company with sales force automation and customer
relationship management software program, including the OnCall SFA system (the
“Software”) for the purposes of tracking, reporting and evaluating sales
representative activity. OnCall hereby grants to Company a non-exclusive,
royalty-free, worldwide, transferable (as provided in Section 15), sublicensable
right and license to use the object code version of the Software for the
purposes of tracking, reporting and evaluating sales representative activity. At
least once every 3 months or upon Company’s reasonable request at any time,
OnCall shall provide Company all data from Company’s use of the Software
(“Company Software Data”) in a format that will enable Company to access, view,
modify, create derivative works of, use and otherwise exploit such data on its
own existing systems.

4.   Intellectual Property

     Nothing in this Agreement shall give OnCall any rights in any copyrights,
patents, trade names, trademarks or trade dress or any other intellectual
property used by or belonging to Company or in the good will of Company, in
connection with any of its products or business.
     Company shall own all right, title and interest (including all intellectual
property rights of any sort throughout the world) relating to any and all
inventions, works of authorship, designs, ideas, data, materials and information
which are made or conceived or reduced to practice, in whole or in part, by
OnCall, and that arise out of the Services or that are based on or otherwise
reflect any Confidential Information (as defined below), including, without
limitation, Company Software Data, training materials and sales territory maps
(collectively, “Work Product”). OnCall will promptly provide and fully disclose
all Work Product to Company. All Work Product are works made for hire to the
extent allowed by law and, in addition, OnCall hereby makes and agrees to make
all assignments necessary to accomplish the foregoing
 2 
 

****   Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
ownership. OnCall shall assist Company, at Company’s reasonable expense, to
further evidence, record and perfect such assignments, and to perfect, obtain,
maintain, enforce, and defend any rights assigned.

5.   Consideration, Expenses and Marketing

     OnCall’s fees for the Services are set forth in Exhibit A.
     Confidentiality

5.1.        “Confidential Information” includes any information regarding
Company’s assets, business, finances, operations, activities, customers,
technology, prospects, ideas, markets, strategies and tactics, or any other
information that Company provides to OnCall and Work Product, that is designated
proprietary or confidential or is of such a nature that a reasonable person
would understand such information to be proprietary or confidential.   5.2.  
     OnCall shall hold the Confidential Information in confidence and as secret
and shall not use Confidential Information to the detriment of the Company or
other than as necessary to provide Services under this Agreement, nor disclose
Confidential Information, directly or indirectly, to a third party, except that
OnCall may disclose Confidential Information to its sales force for the sole
purpose of performing this Agreement. Notwithstanding the foregoing, OnCall may
disclose Confidential Information to OnCall’s officers, directors, professional
advisers and attorneys (“Representatives”) as needed for purposes of performing
its obligations under this Agreement. OnCall shall be responsible for any breach
of this Agreement by any of its Representatives and members of its sales force
and the Project Manager to whom it discloses Confidential Information and shall
ensure that such parties are bound by confidentiality obligations at least as
protective of Company as those herein.   5.3.        OnCall shall not remove or
otherwise alter any of the trademarks, service marks, serial numbers, logos, or
copyrights or other proprietary notices or indicia, if any, fixed or attached to
Confidential Information.   5.4.        Notwithstanding anything herein,
information received by OnCall from Company shall be deemed not to be
Confidential Information if, and to the extent that, such information is:
(i) already rightfully in OnCall’s possession on a non-confidential basis;
(ii) rightfully obtained on a non-confidential basis from a third party that is
under no legal obligation prohibiting disclosure of such information; (iii) is
or becomes available to the public other than through an act or omission of
OnCall that violates this Agreement; (iv) developed independently by OnCall
without the use of Confidential Information; or (v) authorized by Company in
writing for disclosure. Notwithstanding (i), (ii) and (iv) above, Work Product
shall continue to be deemed the Confidential Information of Company and continue
to be subject to the rights and obligations of this Section 6.   5.5.  
     Notwithstanding the foregoing, OnCall may disclose Confidential Information
if and to the extent OnCall is compelled to do so by applicable law, regulation,
governmental agency or court order, provided that OnCall provides Company with
prompt notice of such requirement and reasonably cooperates with Company’s
efforts

 3 

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED

    (if any) to obtain a protective order or other appropriate remedy preventing
such disclosure. In the event that Company does not obtain a protective order or
other appropriate remedy preventing such disclosure, OnCall shall disclose only
that portion of Confidential Information that OnCall is advised by legal counsel
that it is legally required to disclose.   5.6.        Upon request of Company,
OnCall shall promptly return to Company any Confidential Information requested
by Company in OnCall’s possession or control.   6.   Warranties

     Company warrants to OnCall that the Products and any materials and
information provided by Company to OnCall comply with all applicable laws,
rules, and regulations, and do not violate or infringe upon any patent,
trademark, trade dress, copyright, trade secret or other intellectual property
right of a third party.
     OnCall warrants that it will, and will cause its employees, Representatives
and agents, including, without limitation, sales force members and the Project
Manager, to, (i) comply with all applicable laws and regulations of any
jurisdiction, applicable to it as an employer and in the conduct of its
business, in which it or its agents perform Services and (ii) perform Services
in a professional and workmanlike manner and in accordance with industry
standards. In addition, OnCall warrants: (a) none of the Services or any part of
this Agreement is or will be inconsistent with any obligation OnCall may have to
others; (b) OnCall has the full right to provide Company with the assignments
and rights provided for herein; and (c) OnCall will not disclose to Company or
use for its benefit any trade secret or proprietary or confidential information
of any third party.

7.   Indemnification and Insurance.   7.1.        Company shall at all times
during and after the term of this Agreement defend, indemnify, and hold OnCall
and its Representatives harmless from and against any and all loss, cost,
liability or damage (including reasonable attorneys’ fees and costs) (“Loss”) to
the extent made or brought against OnCall by a third party and based upon:
[****], provided Company shall not be obligated to defend, indemnify, and hold
OnCall or its Representatives harmless from and against any Loss to the extent
made or brought against OnCall by a third party and based upon: [****].   7.2.  
     OnCall shall at all times during and after the term of this Agreement
defend, indemnify, and hold Company harmless from and against any and all Loss
to the extent based upon [****].

 4 
 

****   Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED

7.3.        The indemnifying party’s obligations hereunder are conditioned on
(i) the party seeking indemnification providing prompt written notice thereof
and reasonable cooperation, information, and assistance in connection therewith
and (ii) it having sole control and authority to defend, settle or compromise
such claim (provided that any settlement that does not include the full and
unconditional release of the party seeking indemnification shall require the
prior written consent of such party). The indemnifying party shall not be
responsible for any settlement it does not approve in writing.   7.4.  
     OnCall shall procure and maintain insurance of the type and with coverage
amounts standard for the industry in which OnCall operates, continuously
throughout the term of this Agreement and for [****] theareafter, and from
companies listed in the current and future “Best’s Insurance Guide” as
possessing a minimum policy holders rating of [****] and a financial category no
lower than [****]. Each insurance policy described above must name Company as an
additional insured under the policy. Within thirty (30) days following the
execution of the Agreement, and thereafter, upon Company’s reasonable request,
OnCall shall furnish Company with a Certificate of Insurance evidencing the
insurance coverages required by this Agreement. For the avoidance of doubt,
meeting OnCall’s insurance obligations and furnishing evidence of the required
insurance shall not relieve OnCall from any liability or obligation for which it
is responsible to Company, in whole or in part.   8.   Term.

     The term of this Agreement shall commence as of the date hereof and shall
continue thereafter in full force and effect for [****] and may be extended
[****] through [****], unless terminated by either party as provided in
Section 10 or 11.2.

9.   Termination.   9.1.        In the event of a material breach of this
Agreement by a Party, the non-breaching Party may serve written notice of the
breach to the breaching Party. If the breaching Party fails to cure the breach
within [****] after service of such notice, the non-breaching party may
thereafter terminate immediately upon written notice, so long as the breach has
not been cured.   9.2.        A Party may terminate this Agreement immediately
upon written notice, if the other Party: (i) commences a voluntary case under
any applicable bankruptcy or insolvency code or statute, or authorizes the
commencement of such a voluntary case; (ii) fails to receive dismissal of any
involuntary bankruptcy insolvency action or petition under any applicable
bankruptcy or insolvency code or statute within [****] after initiation of such
action or petition; (iii) pursuant to any applicable law relating to the
liquidation or reorganization of debtors, pursues relief as a debtor or
modification or alteration of the rights of such other Party’s creditors, or
consents to or acquiesces in such relief; (iv) becomes subject to an order by a
court of competent jurisdiction finding it to be bankrupt or insolvent, or
authorizing or approving the liquidation, reorganization, or modification or
alteration of the rights of such other Party’s creditors, or assuming custody
of, or appointing a receiver, liquidate or other custodian, temporary or
otherwise, for, all or a substantial part of such other Party’s assets; or
(v) makes an assignment for the benefit of such other Party’s creditors, or

 5 
 

****   Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED

    appoints or consents to the appointment of a receiver or other custodian,
for all or a substantial part of such other Party’s assets.   9.3.  
     Company may terminate this Agreement at any time, for any reason, on
written notice of [****]. In addition, Company may terminate this Agreement upon
[****] written notice if Product is withdrawn by Company or by any governmental
or regulatory agency or any governmental or regulatory agency takes any action,
or raises any objection, that prevents Company from marketing, distributing,
importing, exporting or selling Product.   9.4.        In the event of
termination of this Agreement, amounts owed by Company to OnCall shall be
[****]. Company does agree that if termination in the first [****] of deployment
of reps is due to [****], then Company [****].   9.5.        Company is
responsible for all costs associated with [****], provided OnCall uses good
faith, best efforts to assist Company, as requested by Company, in mitigating
such costs, for example, by [****].   9.6.        Sections 1.3 (last sentence
only), 1.6, 3 (last sentence only), 4, 6, 7, 8, 10.4, 10.5, 10.6 and 12 through
24, and any remedies for breach of this Agreement, shall survive any termination
or expiration. In addition, upon termination or expiration of this Agreement,
OnCall shall promptly provide to Company all Company Sales Materials, Company
Software Data (in a format that will enable Company to use such data on its own
existing systems), Work Product and works in progress of the Work Product. For
the sake of clarity, all home study materials, training manuals and training
presentations developed and/or prepared by or on behalf of OnCall for Company
shall be provided to Company in a format that will enable Company to access,
view, modify, create derivative works of, use and otherwise exploit such
materials, manuals and presentations on Company’s own existing systems.
Furthermore, following termination or expiration of this Agreement and upon
Company’s request and at Company’s reasonable expense (e.g., at [****]), OnCall
shall provide to Company reasonable transition services, for example, continued
access to Software for a reasonable period of time.   10.   Force Majeure  
10.1.        Neither Party shall be liable for any delay in or failure of
performance under this Agreement due to causes which are beyond its control,
including, but not limited to, an act of God, act of military authorities, war,
riot, fire, earthquake, flood, embargo, disaster, strikes, unavailability of
material or power failure, provided that the Party so affected will give prompt
written notice of such event to the other party, and shall use its best efforts
to avoid, remove, or alleviate such causes of nonperformance and shall continue
performance hereunder with the utmost dispatch whenever such causes are removed.

 6 
 

****   Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED

10.2.        Should inability to perform as a result of force majeure continue
for an excess of [****], the Party which is able to continue performing its
obligations, shall have the right to terminate this Agreement immediately, by
way of a written notice to the other Party.   11.   Employees

     Company recognizes that OnCall’s employees and such employees’ loyalty and
service to OnCall constitutes a valuable asset of OnCall’s agency. Accordingly,
Company will not, directly or indirectly employ, nor engage as a consultant, any
of OnCall’s sales representatives for [****] from the date hereof. At any time
following the conclusion of [****] referenced in the preceding sentence, [****].
Notwithstanding the foregoing, the Company may employ or engage as a consultant
any of OnCall’s sales representatives or sales managers who have not performed
any Services for the Company pursuant to, and who have not become known to the
Company in connection with, this Agreement. Company agrees that the remedy at
law for any breach of the foregoing provisions of this paragraph may be
inadequate and that OnCall shall be entitled to seek injunctive relief [****],
in addition to any other remedy OnCall might have. Upon request by Company,
OnCall shall use good faith, best efforts to [****]. In addition, upon Company’s
request and at Company’s reasonable expense, OnCall shall provide (or continue
to provide) to Company [****].

12.   Amendment & Waiver   12.1.        This Agreement may not be amended,
modified, released, or discharged in any manner except by an instrument in
writing, executed by both Parties.   12.2.        Any waiver of either Parties’
rights hereunder must be in writing. No waiver by either party of any breach or
default of any of the provisions contained in this Agreement and required to be
performed by the other party shall be construed as a waiver of any succeeding
breach of the same or of any other provision.   13.   Severability

     If any term contained in this Agreement shall be judicially considered
excessively broad, such term shall be construed in a manner to enable it to be
enforced to the extent compatible with applicable law. A judicial determination
that any provision in this Agreement is void or unenforceable shall not affect
the validity or enforceability of any other term or condition in this Agreement.

14.   Assignment.

     Neither Party may assign this Agreement, in whole or in part, or its rights
or obligations hereunder without the prior consent of the other Party, except
that Company may assign this Agreement to any of its affiliates or to any
successor to all or substantially all of its business that concerns this
Agreement (whether by sale of
 7 
 

****   Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
stock or assets, merger, consolidation or otherwise) without OnCall’s consent.
Any attempted transfer in violation hereof will be void and of no effect.

15.   Notices.

     Any notice required to be made or given hereunder shall be in writing and
shall be deemed to have been made or given when any such notice is delivered by
recognized overnight delivery service or on the date received by registered or
certified mail, return receipt requested, to Company or OnCall, as follows:
(a) If to Company:
Alimera Sciences, Inc.
6120 Windward Parkway, Suite 290
Alpharetta, Ga. 30005
Tel: [****]
Fax: [****]
Attention: [****]
(b) If to OnCall:
8044 Montgomery Road Suite 530
Cincinnati, Ohio 45236
Tel: [****]
Fax: [****]
Attention: [****]

16.   Interpretation.   16.1.        The exhibit hereto consists as an integral
part hereof. The headings and numbering of the sections and subsections of this
Agreement (bolded, italicized or otherwise) are for reference purposes only and
shall have no legal, constructive or interpretive effect.   16.2.        This
Agreement shall be construed as if drafted jointly by Parties and no presumption
or burden of proof shall arise favoring or disfavoring any Party by virtue of
the authorship of any of the provisions of this Agreement.   17.   Limited
Beneficiaries.

     This Agreement is for the sole benefit of the Parties and their respective
successors and permitted assigns and shall not be construed as conferring any
rights on any others.

18.   Remedies.   18.1.        All rights, remedies, undertakings, obligations,
and agreements contained in this Agreement shall be cumulative and none of them
shall be a limitation of any other remedy, right, undertaking, obligation, or
agreement.

8

 

****   Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED

18.2.        EXCEPT WITH RESPECT TO [****] AND [****], NEITHER PARTY SHALL BE
LIABLE TO THE OTHER PARTY FOR [****] IRRESPECTIVE OF WHETHER THE PARTY HAS
ADVISED OR HAS BEEN ADVISED OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.   19.
  Governing Law & Jurisdiction.   19.1.        This Agreement is made under and
shall be construed and enforced in accordance with the internal substantive law
of the State of New York applicable to agreements made and to be performed
solely therein, without reference to its choice of laws provisions.   20.  
Publicity.

     Neither Party shall issue any press release or other publicity materials
with respect to the existence, expiration or termination of this Agreement or
the terms and conditions hereof without the prior consent of the other Party,
provided that this restriction shall not apply to disclosures deemed necessary
by a Party for purposes of litigation or compliance with applicable law,
regulation, a court order or stock exchange requirement or in connection with a
Party’s obligations to provide information in connection with due diligence
being conducted on such Party.

21.   Integration.

     This Agreement, including the preamble and exhibit hereto, constitute the
entire agreement between the Parties with respect to the subject matter hereof
and supersede any and all prior agreements, understandings, promises and
representations, whether written or oral, between the Parties with respect to
the subject matter hereof.

22.   Independent Contractor.

     OnCall shall provide the Services as an independent contractor and not as
an employee, partner or joint venturer of Company. OnCall shall have no
authority to act, represent or bind Company thereof in any manner, except as
expressly provided by this Agreement or may be agreed to by Company in writing
from time to time. No provision of Services under this shall be deemed to create
or imply any contract of employment between Company and any employee of OnCall,
and all persons performing Services shall be employees of OnCall and shall not
be entitled to any benefits applicable to employees of Company. OnCall shall be
responsible for management of all employer obligations in connection with OnCall
employees who perform the Services. OnCall employees shall remain exclusively
under the direct authority and control of OnCall. Company may be involved in
providing training, direction or equipment to an OnCall employee only in the
manner and to the extent specifically described in this Agreement. The employer
obligations of OnCall shall include: (i) human resource issues, including
establishment of employee policies, and administration of health and benefits
plans, 401K plan, and other employee benefit plans; (ii) work performance and
work behavior issues, including probationary period, periodic and annual
appraisals, employee discipline and termination; (iii) administration of systems
for time-keeping, payroll and

9

 

****   Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
employee expense reimbursement; and (iv) day to day management of employment
issues in connection with performance of the Services.

23.   Counterparts.

     This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which together shall be deemed to
constitute one agreement.
In witness whereof, the parties hereto have executed this agreement as of the
day and year first herein above written:

             
Alimera Sciences Inc.
      OnCall LLC    
 
           
/s/ David R. Holland
      /s/ Rolando Collado    
 
           
 
           
Name: David R. Holland
      Name: Rolando Collado    
 
           
Title: Senior Vice President, Sales and Marketing
      Title: President    

10



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
Attachments:
Exhibit A: OnCall Services Agreement

11



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
Exhibit A
OnCall will provide Alimera Sciences, Inc. (“Alimera” or “Company”) with a sales
team to promote Iluvien® to [****] and their staff, in accordance with this
Agreement (which includes this Exhibit). This Agreement may be amended to cover
products in addition to Iluvien® upon the mutual written agreement of the
Company and OnCall. OnCall services will include sales force recruitment,
employment, and administration; sales territory design and database development;
and sales force automation support software, each as specified below.
OnCall Will Provide The Following Services Under This Agreement, Which Services
Are Included Within The Fees Listed Below:

1.   Field Sales Force Recruitment, Employment, & Administration

  a.   OnCall will recruit, employ, manage and administrate a sales team
comprised of [****] in accordance with a written timeline to be provided by
Company to OnCall. OnCall may not employ a sales representative or a Project
Manager under this Agreement prior to the date specified by Company in writing
for the first employment of such sales representative or Project Manager. The
number of sales representatives may be [****]. OnCall will replace any
representative or manager who ceases to be a member of the sales team with
[****] within [****] of the date on which the representative or manager ceases
to be a member of the sales team. If at any time during any month, the sales
team consists of fewer than [****], Company shall not be responsible for [****].
If the representative or manager is deployed for a partial month, then [****].
OnCall will submit [****]. OnCall will consider in good faith [****].     b.  
Sales representatives will be located in [****] determined by Alimera.     c.  
The profile of the sales representatives will be mutually agreed upon by Alimera
and OnCall but will include at least the following:              [****].     d.
  The profile of the Project Manager will be:              [****]

A-1

 

****   Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED

  e.   Specific sales representative responsibilities will include:        
     [****]     f.   OnCall will produce, subject to Alimera’s prior review and
final approval, home study materials for the sales representatives and Program
Manager, including [****]. All such materials shall be deemed to be Work Product
under this Agreement. Such materials will be developed by OnCall in consultation
with Alimera management, and as necessary, Alimera internal documents and other
materials will be integrated into such materials.

2.   Sales Territory Design and Database Development.

  a.   Using data provided by Alimera, OnCall will perform the analysis to
determine [****].     b.   OnCall will provide sales representatives and Alimera
with [****].     c.   OnCall will work with Alimera to identify the data
required to support [****].     d.   OnCall will [****] via the OnCall SFA
system.

3.   Sales Force Automation, Customer Relationship Management and Sample
Tracking.

  a.   The sales team will use OnCall’s sales force automation system — OnCall
SFA — for [****].     b.   This will include all reasonable customization of the
OnCall SFA system and standardized activity and performance reports.

A-2

 

****   Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED

  c.   OnCall will provide all required [****].     d.   OnCall will provide a
live OnCall SFA help desk accessible via email and toll-free number.     e.  
OnCall will provide Alimera management with the ability to [****].

4.   Ongoing Sales Strategy and Tactics Input and Support.

  a.   OnCall will provide start-up period and on-going input, guidance and
support to Alimera and Alimera’s designated advertising agency on all matters
related to sales strategy and tactics. This includes, but is not limited to:    
         [****]     b.   [****], will lead OnCall’s Alimera Project Management
Team and, as such, will serve as the point person for all input, guidance and
support to Alimera or Alimera’s designated advertising agency. As required,
[****], will engage other Alimera Project Management Team members or other
OnCall resources to assure the appropriate support is provided. In addition,
[****] will meet with Alimera regularly (no less often than [****]), by phone or
face-to-face (as mutually agreed upon by the parties), to discuss matters
related to the Agreement.     c.   OnCall and Alimera will [****]. [****]. This
manager will be a key resource for the field team. Notwithstanding the
foregoing, but subject to Section 12 of the Agreement, such Project Manager
[****].

OnCall Fees

§   Fees to OnCall will have a Recruitment, Field Team and Project Manager
component. The Recruitment fee is [****]. The Field Team and Project Manager
components [****].

  —   The Recruitment fee will equal [****].     —   Field Sales Team fees will
equal [****] based on an average [****].     —   The Project Manager fee will
equal [****].

§   OnCall will have the ability to earn an additional [****] based upon agreed
upon metrics.   §   Such fees to OnCall include:            [****]

A-3

 

****   Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED

         [****]   §   Fees do not include the following (which will be treated
as pass-through costs):            [****]

Payment Terms

A-4

 

****   Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED

•   The project manager cost will be billed [****] and undisputed invoices are
net [****].   §   The recruitment fee will be billed [****] and undisputed
invoices are net [****].   §   Pass through costs are billed [****] and
undisputed invoices are net [****]. Reasonable documentation of all pass through
costs will be provided with each invoice for such costs.

A-5

 

****   Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.